Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered July 18, 1991, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s generalized motion to dismiss the indictment at the close of trial was insufficient to preserve his claim of legal insufficiency for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution, (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Sutton, 161 AD2d 612; People v McCord, 160 AD2d 736). Moreover, upon the *560exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Balletta, O’Brien and Santucci, JJ., concur.